Eduardo A. Garza




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 20, 2014

                                   No. 04-13-00094-CV

               Dr. Hector FARIAS and Voices in Democratic Action (VIDA),
                                      Appellants

                                              v.

                   Eduardo A. GARZA and Uni-Trade Forwarding, L.C.,
                                     Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVT-001496-D1
                         Honorable Fred Shannon, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the appellees' motion for reconsideration en banc, and the
motion is DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court